We do not find it necessary for the disposition of this appeal to determine whether the public *Page 48 
service commission, by force of its right to regulate stations and terminal facilities (Public Service Commissions Law, Cons. Laws, ch. 48, section 50), has in any case the power to compel a railroad corporation to maintain a parcel room. We do not mean to intimate a belief that the power exists, but we think the determination whether it does or does not exist should be left to some case where the rights of the railroad company are directly involved. We are satisfied that, in any event, the witness Mendel could not properly be required to disclose to the commission the financial condition of his company. That company was not subject to the supervision of the commission. It was under no duty to reveal its profits through the testimony of its officer. (Public Service Commissions Law, section 19.) It was under no duty to submit to a general inspection of its books. (Public Service Commissions Law, section 45, subd. 3.) It kept a parcel room in the railroad station. It kept in the same station a candy store and booth. The commission had no greater control over the one business than over the other. Its power to investigate the profits yielded by the parcel room was no greater than it would have been if the same business had been conducted in an adjoining building. The accident of location did not impose upon the owner the duty to make public disclosure of the profits of a private venture.
The order should be affirmed, with costs.
WILLARD BARTLETT, Ch. J., HISCOCK, CHASE, COLLIN, HOGAN, MILLER and CARDOZO, JJ., concur.
Order affirmed. *Page 49